Citation Nr: 1638801	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971 with service in Korea.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service. 

2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for diabetes mellitus as it was incurred due to herbicide exposure during his active duty service in Korea.  He also contends that he served at Camp Casey near the Korean Demilitarized Zone (DMZ) from May 1970 to January 1971 and was exposed to the herbicide, Agent Orange.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of diabetes mellitus, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The record establishes the first element of service connection-a current disability.  In March 2011, during a visit to his VA primary care physician, hypoglycemia was diagnosed and the Veteran was found to have "possible diabetes."  The VA doctor observed a significant change in the Veteran's blood sugar levels since November 2011 and ordered additional laboratory tests.  Diabetes mellitus was formally diagnosed in April 2011 and the Veteran has received consistent treatment for the condition since that time.  Thus, a current disability is demonstrated.  

Service treatment records are negative for complaints or treatment related to diabetes and no abnormalities were noted at the December 1970 separation examination.  The Veteran's urine tested negative for sugar at the separation examination and he denied a history of sugar or albumin in his urine on the December 1970 report of medical history.  Thus, service records do not indicate the incurrence of a physical injury or signs or symptoms of diabetes during active duty. 

The Veteran contends he was exposed to herbicides during his period of active duty service in Korea.  A presumption of exposure to herbicides exists for all veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied.  38 C.F.R. § 3.307(a)(6)(iv).  Type 2 diabetes (diabetes mellitus) is also a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Thus, if the evidence establishes that the Veteran served with a unit recognized by the DOD as operating near the Korean DMZ in an area where herbicides are known to have been applied, service connection is warranted for diabetes mellitus on a presumptive basis.  

The Board finds that the Veteran was not exposed to herbicides during his active military service.  Service personnel records document his presence in Korea from May 1970 to January 1971 with the following units: C Battery 2nd Battalion 8th Artillery 7th Infantry Division; B Battery 2nd Battalion 8th Artillery 7th Infantry Division, and B Battery 1st Battalion 31st Artillery 7th Infantry Division.  None of the Veteran's units are recognized by the DOD as operating in the Korean DMZ during the qualifying period.  See VA's Adjudication Procedures Manual, M21-1, Part IV, Subchapter ii, Chapter 1, Section H, Paragraph 4(b).  

VA also attempted to verify the Veteran's herbicide exposure through multiple requests to the United States Joint Services Records Research Center (JSRRC).  In March 2014, September 2015, and December 2015 responses, the JSRRC confirmed that the Veteran served at Camp Casey in Korea which was located approximately 13 miles from the DMZ.  The available histories for all three of the Veteran's units and the United States Army Station List did not document that Camp Casey was located on the DMZ or any specific duties performed by the unit members along the DMZ.  Additionally, the records reviewed by the JSRRC did not document the "the use, storage, spraying, or transporting of herbicides" by the Veteran's units or at Camp Casey.  

The August 2012 notice of disagreement includes the Veteran's statement that he was "constantly" exposed to herbicides he identified as Agent Orange while serving on the DMZ in Korea.  To the extent this statement can be interpreted to claim that herbicides were sprayed while he was present in Korea, this contention is not supported by the evidence of record.  The DOD has advised that herbicides were applied near the Korean DMZ from April 1968 to July 1969, the year before the Veteran's arrival in Korea.  See 76 Fed. Reg. 4,245-46 (January 25, 2011).  Furthermore, while the Veteran is competent to attest to factual matters of which he has first-hand knowledge, the record does not establish the competency of his statements to identify the specific chemical composition of any substances sprayed at Camp Casey.  

The Board finds that the objective evidence in this case, to include the Veteran's records and official reports from the service department, is more probative regarding any potential herbicide exposure.  The evidence does not establish that the Veteran served in a unit recognized by the DOD as operating in or near the Korean DMZ in an area where herbicides were applied.  Therefore, he does not have the requisite service for an award of presumptive service connection based on exposure to certain herbicide agents under 38 C.F.R. § 3.307(a)(6)(iv).  Similarly, as there is no competent evidence of actual herbicide exposure, service connection for any disability as directly due to herbicide exposure is also not possible.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (finding that when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  

Although the Veteran was not exposed to herbicides during active service, service connection is still possible for diabetes mellitus as a chronic disease.  For veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  As noted above, the record clearly establishes findings and treatment for diabetes mellitus by VA health care providers during the claims period.  While diabetes is present, there is no evidence that it manifested to a compensable degree within a year from the Veteran's separation from service.  Laboratory testing performed at the December 1970 separation examination was normal and diabetes was not diagnosed until March 2011, almost 40 years after the Veteran's discharge from active duty.  There are no earlier indications of diabetes in the Veteran's treatment records and he does not contend that diabetes was manifested within a year of his separation from military service.  Thus, service connection for diabetes mellitus on a presumptive basis as a chronic disease is not warranted. 

The Board has also considered whether there is any other evidence of a link between the Veteran's diabetes and an incident of active duty service.  He has not alleged any other service injuries to account for his diabetes and service records are negative for any findings or symptoms of the disease.  There is also no lay or medical evidence of diabetes until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any statements from the Veteran's treating physicians.  The Board must conclude that the preponderance of the evidence is against the claim and service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


